Title: To James Madison from the Pennsylvania Legislature, 18 January 1814 (Abstract)
From: Pennsylvania Legislature
To: Madison, James


        § From the Pennsylvania Legislature. 18 January 1814. “Considering that some of the Gallant defenders of our Country who have been captured in honorable Combat with the enemy, have been seized as traito⟨rs⟩ and thrown into prison perhaps to languish out a painful existence of privation and disease, or to receive judgment and sentence from a tribunal, where power shall take the place of Justice, and vengeance usurp the seat of reason—We the Senate and House of Representatives of the Commonwealth of Pennsylvania, do adopt the following Resolutions.
        “Resolved, That we view with high approbation the decisive spirit and firmness which the national authorities have manifested in securing hostages for the safety of those defenders of the republic who are threatened with the penalties of treason against Great Britain: and while we are deeply anxious that a Sanguinary result may be averted and that the calamaties of the war may be unimbitter⟨ed⟩ by unnecessary bloodshed or cruelty WE are nevertheless prepared under all circumstances to support our Government in every measure of just retaliation to which it may be driven by the violence of the enemy.
        “Resolved, That the Governor be requested to communicate a Copy of the foregoing resolution to the President, with a request that he lay it before Congress.”
      